Citation Nr: 0905933	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
prior to May 19, 2006, and greater than 70 percent 
thereafter, for an acquired psychiatric disorder.

2.  Entitlement to an effective date earlier than May 19, 
2006, for an award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 
1969 and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for an 
acquired psychiatric disorder, assigning a 50 percent rating 
effective March 16, 1998.  This decision was issued to the 
Veteran and his representative in May 2006.  

This matter also is on appeal of an October 2006 rating 
decision in which the RO assigned a higher 70 percent rating 
for an acquired psychiatric disorder effective May 19, 2006, 
and also granted the Veteran's claim of entitlement to TDIU 
effective May 19, 2006.  The Veteran disagreed with this 
decision in February 2007, seeking an effective date earlier 
than May 19, 2006, for TDIU.  In April 2007, he perfected a 
timely appeal and also disagreed with the initial ratings 
assigned for an acquired psychiatric disorder.  

Because the initial ratings assigned for acquired psychiatric 
disorder are not the maximum ratings available for this 
disability, and because the Veteran continues to disagree 
with the initial ratings assigned before and after May 19, 
2006, this claim remains in appellate status.  See AB v. 
Brown, 6  Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to May 19, 2006, the Veteran's service-connected 
acquired psychiatric disorder is manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity.

3.  On VA examination on September 30, 2006, the Veteran's 
service-connected acquired psychiatric disorder was 
manifested by total occupational and social impairment.

4.  The Veteran was unable to secure and maintain 
substantially gainful employment in August 1982; prior to 
that date, he was employed full-time.

5.  The Veteran's informal claim of entitlement to a TDIU was 
date-stamped as received by the RO on May 18, 2006; his VA 
Form 21-8940, "Veteran's Application For Increased 
Compensation Based On Unemployability," was date-stamped as 
received by the RO on September 12, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
50 percent prior to May 19, 2006, and greater than 70 percent 
from May 18 to September 29, 2006, for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9432 (2008).

2.  The criteria for an initial rating of 100 percent for an 
acquired psychiatric disorder have been met, as of 
September 30, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9432 (2008).

3.  The criteria for an effective date earlier than May 18, 
2006, for TDIU have not been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for an acquired psychiatric 
disorder and earlier effective date claim for a TDIU are 
"downstream" elements of the RO's award of service 
connection for an acquired psychiatric disorder and the award 
of TDIU in the currently appealed rating decisions issued in 
April and in November 2006.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The RO provided 
pre-adjudication VCAA notice on the service connection claim 
for an acquired psychiatric disorder in October 2004 and on 
the TDIU claim in August 2006.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2006 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for an acquired psychiatric disorder, because the 
October 2006 rating decision was fully favorable to the 
Veteran on the issue of entitlement to a TDIU, because the 
Veteran's higher initial rating claim for an acquired 
psychiatric disorder is being granted to 100 percent 
effective September 30, 2006, and because the Veteran's 
earlier effective date claim for a TDIU is being denied, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for an acquired psychiatric disorder originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in March and in August 2006, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In response, the Veteran's representative 
notified VA in November 2007 that the Veteran had no further 
information or evidence to present in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for an acquired psychiatric disorder is 
being granted, and because the Veteran's earlier effective 
date claim for a TDIU is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  VA also has provided the Veteran with 
examinations to determine the current nature and severity of 
his service-connected acquired psychiatric disorder.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected acquired 
psychiatric disorder is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated 
as 50 percent disabling prior to May 18, 2006, and as 
70 percent disabling thereafter under 38 C.F.R. § 4.130, 
DC 9432 (bipolar disorder).  See 38 C.F.R. § 4.130, DC 9432 
(2008).

Under DC 9432, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9432 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the Veteran's claim, a GAF 
score of 1-10 indicates persistent danger of severely hurting 
self or others or persistent inability to maintain minimal 
personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF score of 11-20 indicates some 
danger of hurting self or others or occasionally fails to 
maintain minimal personal hygiene or gross impairment in 
communications.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41-50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  

A review of the Veteran's service treatment records indicates 
that he was not treated for an acquired psychiatric disorder 
during active service.  Clinical evaluation was normal at his 
enlistment physical examination in February 1967.  A copy of 
the Veteran's separation physical examination was not 
available for review.

The available copies of the Veteran's service personnel 
records are mostly illegible.  His DD Form 214 shows that his 
military occupational specialty (MOS) was general medical 
officer.

On VA examination in November 1984, the Veteran denied any 
psychiatric hospitalization or treatment during active 
service.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records, although he noted 
that it "has little of assistance to us as there are no 
hospital reports and no [service treatment records]."  The 
Veteran reported that he felt guilty about conducting pre-
induction physicals and qualifying civilians for service in 
Vietnam although he had not had any contact with any of the 
inductees after their induction.  He reported that his 
problems mostly were financial and that he was in debt.  The 
Veteran also had been married to his wife for 20 years and 
described his marriage as "good and compatible."  He lived 
with his wife and 3 children.  Mental status examination of 
the Veteran showed slightly stiff but not inappropriate 
responses, relevant and coherent speech, organized thoughts, 
normal speech in content and productivity, no fragmentation 
of thoughts, no flight of ideas, no circumstantiality, full 
orientation, no manic symptomatology, no delusions or 
grandeur, mild depression "more or less reactive to his 
present situation," no psychosis, no hallucinations or 
organized delusions, no sleep disturbance, no flashbacks.  
The diagnosis was mixed bipolar disorder, presently in 
remission on medication.

In an undated letter, Jeffrey M. Schlueter, D.O., stated that 
he had been treating the Veteran for bipolar disorder.  The 
Veteran reported that his bipolar disorder was "a long term 
illness (since childhood, by history)" and had been 
diagnosed as having bipolar disorder "in his late teens."  
Dr. Schlueter stated that the Veteran's symptoms "continue 
to cause significant distress and impairment in social and 
occupational areas of functioning."  The Veteran also had 
been hospitalized several times in the past 10 years for 
inpatient psychiatric treatment.  He was retired from his 
profession as a family practice physician due to his mental 
illness.  Mental status examination of the Veteran showed 
normal motor activity, normal speech, obsessive thought 
process "which is at times confused," no auditory or visual 
hallucinations, and no suicidal or homicidal ideation.  The 
Veteran's treatment plan consisted of quarterly visits with 
Dr. Schlueter for medication management.  Dr. Schlueter noted 
that the Veteran had been stable for the past 2 years.

The Veteran was hospitalized at a private facility from 
August 1992 to January 1993 for a chief complaint of 
recurrent manic disorder.  A history of schizoaffective 
disorder with prior admissions in 1982, 1984, and 1986 was 
noted.  The Veteran's daughter reported that the Veteran was 
decompensating again and was wandering into traffic, becoming 
loss, and putting himself in a position of danger and 
becoming a danger to himself.  Mental status examination of 
the Veteran on admission showed full orientation, tangential 
and circumstantial thoughts, no evidence of hallucinations, 
no history of auditory or visual hallucinations, and no 
imminent suicidal or homicidal risk although he placed 
himself in a position of danger.  The Veteran's GAF score at 
admission was 20.  The admission diagnoses included mixed 
bipolar disorder.  It was noted that, throughout his hospital 
stay, the Veteran "continued to be operating at a point 
where he was unable basically to complete sentences."  
Mental status examination of the Veteran at discharge was 
unchanged.  The Veteran was transferred to a VA medical 
center for further treatment.  The Veteran's GAF score at 
discharge was unchanged.  The discharge diagnoses included 
schizoaffective disorder.

On private outpatient treatment with Dan A. Waddell, D.O., in 
February 1998, the Veteran's complaints included manic 
depressive psychosis.  The Veteran had lost 70 pounds with 
diet and exercise.  The assessment included stable manic 
depressive psychosis.  In June 1998, the Veteran's complaints 
included bipolar disorder.  The assessment included improved 
bipolar disorder.

In a July 1998 letter, William M. Kennedy, Ed.D., stated that 
he had seen the Veteran in the past few weeks to evaluate his 
mental health.  "I've known [the Veteran] for over fifteen 
years and was witness to his complete collapse in functioning 
over that same period.  During those long years he wandered 
about lost and confused like a street person when he was not 
involuntarily committed to various mental hospitals."  Dr. 
Kennedy stated that the Veteran had been committed to mental 
hospital a total of 7 times.  Dr. Kennedy stated that the 
Veteran had been the receipt of "appalling verbal and 
physical abuse" from his mentally ill stepfather between 
ages 3 and 10.  The Veteran was drafted in to active service 
and was placed "in a center to examine inductees who may or 
may not be fit for military service."  Dr. Kennedy stated 
that the Veteran experienced the first signs of mental 
illness during active service and resulted in a diagnosis of 
bipolar disorder.  Dr. Kennedy concluded that there was 
"little doubt that [the Veteran] was suffering from this 
disorder before he was inducted into the military."

In August 1998, Dr. Waddell stated that the Veteran had been 
hospitalized in 1992 with a diagnosis of manic depression.  
At that time, his medical license was revoked "and he has 
not practiced medicine since that time."  The Veteran 
currently was on medication for manic depression.  

In a September 1999 letter, Dr. Kennedy stated that he wanted 
to clarify his earlier opinion concerning the Veteran's 
psychological development.  Dr. Kennedy stated that the 
Veteran's active service aggravated his psychological 
problems and that, but for active service, the Veteran's 
problems might not have been as severe.

The Veteran was hospitalized in May and June 2000 at a 
private facility for severe bipolar disorder, type I, mania 
with psychotic features.  His history of bipolar disorder was 
noted.  He was divorced, with 3 children, and currently not 
working.  Mental status examination of the Veteran on 
admission showed that he was uncooperative, an agitated motor 
system, agitated affect, irritable mood, a flight of ideas 
and auditory hallucinations, no delusions or illusions, and 
no suicidal or homicidal ideation.  While hospitalized, the 
Veteran was medicated "about eight times because of trying 
to put his head in the toilet, get himself naked and come 
into the hallway, banging the doors, [and] throwing things at 
the staff."  The Veteran also needed a lot of redirection 
"due to his agitated and aggressive moods."  The Veteran 
was transferred to a VA medical center for further treatment.  
The Veteran continued to experience severe psychosis.  Mental 
status examination of the Veteran at discharge showed full 
orientation, uncooperative, hyperverbal with pressured 
speech, no auditory hallucinations, still having delusional 
thoughts, loose associations, difficulty concentrating, and 
an inability to complete a conversation.  "Apparently, [the 
Veteran] needs continuous supervision."  The Veteran's GAF 
score on admission was 10 and his GAF score on discharge was 
20.  The discharge diagnoses included severe bipolar 
disorder, mania, with psychotic features.  The Veteran was 
transferred to a VA medical center for further treatment.

The Veteran was hospitalized in June and July 2000 at a VA 
medical center for treatment of his bipolar disorder.  On 
admission, his symptoms included decreased sleep, increased 
psychomotor activity, hypersexuality, racing thoughts, 
pressured speech, and grandiose and paranoid delusions.  He 
reported living with his son and not practicing medicine 
since 1979.  He still was "floridly manic and psychotic 
5 days into his admission."  Mental status examination of 
the Veteran at discharge showed no suicidal or homicidal 
ideation, no auditory or visual hallucinations, much more 
logical and coherent thoughts, and no paranoid or delusional 
ideation.  The Veteran's GAF score was 40.  The diagnoses 
included severe bipolar disorder with psychotic features.

On VA examination in July 2002, no complaints were noted.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  The Veteran's son also was 
present.  The Veteran reported that he never knew his real 
father and was raised partly by his mother, grandparents, 
aunts, and uncles.  He had a good relationship with 3 older 
brothers but had a very cold relationship with his mother and 
"she was not nice to him."  He reported experiencing 
recurrent headaches and night terrors prior to active 
service.  He denied any family history of psychiatric 
illness.  The Veteran also denied any in-service stressors 
during his active service as a medical officer.  He married 
in 1963, had 3 sons, and divorced in 1986.  He had lived with 
1 son ever since his divorce.  He had worked as a general 
practitioner and an emergency room physician between his 
discharge from active service and 1982, when "he had what 
was described as a manic episode."  The Veteran was 
hospitalized, lost his medical license, and had not worked 
since that time.  He reported a good relationship with his 
children and ex-spouse.  He reported being diagnosed with 
bipolar disorder in 1982.  Mental status examination of the 
Veteran showed he was neatly groomed, no hyperactivity, 
normal psychomotor activity, normal eye contact, spontaneous 
speech at a normal rate and volume, frequently tangential and 
circumstantial answers to questions, a suggestion of loose 
thought associations, recurrent thoughts of an illness "of 
various kinds," no paranoid delusions or delusions of 
grandeur, no hallucinations, and orientation to person and 
place but not time.  The VA examiner concluded that the 
Veteran did not have PTSD or obsessive compulsive disorder.  
This examiner also opined that the Veteran's current 
psychiatric problems were not caused or aggravated by active 
service.  The Veteran's GAF score was 50.  The diagnoses 
included bipolar disorder.

On VA examination in March 2005, the VA examiner noted that 
some of the Veteran's military files either were burned or 
destroyed and not all of his service treatment records were 
available for review.  The Veteran reported that he had 
experienced a terrible childhood and had been terrorized by a 
cruel and mentally disturbed father.  The VA examiner 
concluded that the Veteran did not have a pre-existing 
psychiatric illness prior to active service.  The Veteran 
again reported being treated during active service for mental 
illness and being diagnosed as having manic-depressive 
illness.  The Veteran experienced his first serious mental 
health breakdown in 1982.  He also reported that, although 
his medical license was suspended in 1982, it was not 
revoked.  Mental status examination of the Veteran showed he 
was cleanly dressed, talked in professional terms, "very 
good" verbal communication, excellent sentence construction, 
professional vocabulary, no embellishment, and full 
orientation.  The VA examiner stated that no bipolar 
condition or depression "was visible" during this 
examination but he also had no doubt that the Veteran's 
diagnosis was bipolar condition.  This examiner also stated 
that it would be impossible to state whether the Veteran's 
bipolar condition was related to active service.  He stated 
further "it is about 50-50% of the possibility that the 
military history and tension under his work in the 
examination of soldiers going to Vietnam may have some part 
in precipitating the psychiatric diagnosis."  The Veteran's 
GAF score was 50.  The diagnoses included chronic bipolar 
disorder with a history of numerous hospitalizations, 
currently in good adjustment and responding to current 
medication.

In a July 2005 addendum to the March 2005 VA examination 
reported, the VA examiner noted that he had encountered 
difficulties in the March 2005 examination because not all 
documents were available for review and they either were 
burned or lost.  This VA examiner opined that it was "quite 
possible" that active service "brought on or aggravated a 
latent condition of this Veteran and no more certainty can be 
stated about his diagnosis."  He also opined that the 
Veteran's diagnosis of bipolar disorder was correct.  

The RO formally determined in August 2005 that treatment 
records for the Veteran's reported hospitalization in 1982 at 
a VA medical center in central Texas were not available for 
review.

In an April 2006 letter, Martin B. Fisher, M.D., stated that 
the Veteran reported a history of bipolar disorder with manic 
and psychotic features which "probably manifested itself 
when he was in the military."  Dr. Fisher stated that the 
Veteran "probably had a nervous breakdown in the military 
due to the stress of being in active wartime duty and self-
proclaimed guilt of sending people over to die in Vietnam, 
according to his version."  The Veteran reported that a 
colleague prescribed him Valium for his headaches "not on 
the books."  Dr. Fisher also stated that he Veteran 
"probably also was having some paranoid and grandiose 
delusions at that time, feeling that people were watching him 
and that he was probably having a breakdown."  The Veteran 
was unemployable.  Dr. Fisher stated that he had reviewed the 
Veteran's claims file.

As noted, the Veteran's informal TDIU was date-stamped as 
received by the RO on May 18, 2006.  

On VA examination on September 30, 2006, the Veteran's 
complaints included depression and manic symptoms.  He 
reported that his psychiatric symptoms had begun during 
active service.  The VA examiner noted that the Veteran's 
claims file was unavailable but he reviewed the Veteran's 
electronic medical records.  The Veteran reported that his 
stepfather had been mentally ill and "he had what was called 
a tragic childhood."  His mother had been nice to him.  He 
also had 3 half brothers.  The Veteran stated that, although 
he became mentally ill while on active service, he could not 
identify any in-service stressors.  He also reported multiple 
post-service hospitalizations "because he becomes psychotic, 
paranoid, and confused."  He reported employment as a family 
doctor between 1969 and 1982.  He stopped practicing medicine 
"because of a lack of ability to function."  The VA 
examiner stated that the Veteran presented as soiled and with 
poor hygiene.  "It is this examiner's opinion that [the 
Veteran] likely ignores hygiene and cleanliness."  Mental 
status examination of the Veteran showed he was anxious and 
over-talkative, with audible breathing, speaking in a very 
loud volume, logical, coherent, and relevant thoughts, "an 
articulate and verbal individual who is not necessarily 
mentally intact," full orientation, and no psychomotor 
slurring or agitation.  The Veteran reported experiencing 
panic attacks, depression, insomnia, nightmares, and 
paranoia.  "It is this examiner's opinion that [the Veteran] 
is minimizing his psychological symptoms and he is much more 
disturbed than he is willing to divulge."  The VA examiner 
also determined that the Veteran was "totally disabled when 
it comes to social and occupational functioning" and was 
"totally unable to hold any type of job."  This examiner 
also stated that the Veteran "is overall unemployable due to 
his bipolar disorder."  The Veteran's GAF score was 35.  The 
diagnoses included bipolar disorder, mixed type, with 
psychosis.

The Board finds that that the preponderance of the evidence 
is against an initial rating greater than 50 percent for an 
acquired psychiatric disorder, at least prior to May 18, 
2006.  Although it is unfortunate that the Veteran's service 
treatment records are not available for review, the Veteran's 
service personnel records show that was discharged honorably 
following active service as a medical officer.  He also was 
employed as a family practice physician between his service 
separation in 1969 and 1982 when he experienced his first 
serious mental health breakdown.  Beginning in 1982, the 
Veteran was hospitalized frequently for treatment of an 
acquired psychiatric disorder (often diagnosed as bipolar 
disorder); this disorder was treated with medication which 
some times controlled the Veteran's psychiatric symptoms.  
For example, in 1998, Dr. Waddell noted that the Veteran's 
bipolar disorder was improved.  The Veteran's GAF score had 
declined to 20 when hospitalized in May and June 2000 at a 
private facility.  After he was transferred to a VA medical 
center in June 2000, he received further inpatient treatment.  
At the Veteran's discharge from a VA medical center in July 
2000, his GAF score had improved to 40 and mental status 
examination showed no suicidal or homicidal ideation, no 
auditory or visual hallucinations, much more logical and 
coherent thoughts, and no paranoid or delusional ideation.  
In summary, the medical evidence shows that, prior to May 18, 
2006, the Veteran's acquired psychiatric disorder is 
manifested by, at worst, frequently tangential and 
circumstantial answers to questions and a suggestion of loose 
thought associations (as noted on VA examination in July 
2002).  VA examination in March 2005 showed that the Veteran 
was cleanly dressed, talked in professional terms, and had 
"very good" verbal communication, excellent sentence 
construction, professional vocabulary, no embellishment, and 
full orientation.  The VA examiner stated that no bipolar 
condition or depression "was visible" during this 
examination but he also had no doubt that the Veteran's 
diagnosis was bipolar condition.  The Veteran's GAF score 
also was 50 in March 2005.  Because the Veteran's service-
connected acquired psychiatric disorder is not manifested by 
occupational and social impairment with deficiencies in most 
areas (i.e., a 70 percent rating) and also is not totally 
disabling, the Board finds that the criteria for an initial 
rating greater than 50 percent for an acquired psychiatric 
disorder is not warranted, at least prior to May 18, 2006.  
See 38 C.F.R. § 4.130, DC 9432 (2008).

As noted, on VA examination on September 30, 2006, the 
Veteran presented as soiled and with poor hygiene.  The VA 
examiner opined that the Veteran "likely ignores hygiene and 
cleanliness."  Mental status examination of the Veteran 
showed he was anxious and over-talkative, with audible 
breathing, speaking in a very loud volume, logical, coherent, 
and relevant thoughts, "an articulate and verbal individual 
who is not necessarily mentally intact," full orientation, 
and no psychomotor slurring or agitation.  The Veteran 
reported experiencing panic attacks, depression, insomnia, 
nightmares, and paranoia.  The VA examiner also opined that 
the Veteran minimized his symptoms "and he is much more 
disturbed than he is willing to divulge."  The VA examiner 
determined that the Veteran was "totally disabled when it 
comes to social and occupational functioning."  The 
Veteran's GAF score had worsened to 35, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgement, thinking, or mood.  Given the 
foregoing, the Board finds that the criteria for an initial 
rating of 100 percent for an acquired psychiatric disorder 
have been met, at least as of September 30, 2006.  Id.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected acquired psychiatric disorder at any other 
time within the appeal period.  

The Veteran also contends that he is entitled to an effective 
date earlier than May 18, 2006, for a TDIU.

A claim for a TDIU is a claim for an increased rating. See 
Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim 
for TDIU is a claim for increased compensation and the 
effective date rules for increased compensation apply to a 
TDIU claim); see also Norris v. West, 12 Vet. App. 413 
(1999).

A Veteran may be awarded a TDIU rating upon a showing that he 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  In a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the Veteran's service-connected 
disability or disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. VA's General Counsel said this section was 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello, 3 Vet. App. at 199.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

As noted above, Dr. Schleuter stated in his undated letter 
that the Veteran was "retired from his profession as a 
family practice physician (due to his mental illness)."

On VA examination in November 1984, the Veteran reported that 
he had been in general practice as a osteopathy until 1982 
when his medical license was suspended due to a manic-
depressive psychosis.

When hospitalized at a private facility from August 1992 to 
January 1993, the Veteran reported that he had been employed 
previously as an osteopathic physician but had not practiced 
since 1982 "secondary to disability from what he says was 'a 
hemolytic anemia.'"  When hospitalized at a VA Medical 
Center in June and July 2000, the Veteran reported that he 
had not practiced medicine since 1979.  

On VA examination in July 2002, the Veteran reported that, 
following service separation in 1969, he had worked as a 
general practitioner and emergency room physician until 1982 
when he experienced "a manic episode," was hospitalized, 
and lost his medical license.  He had been unable to work as 
a doctor since that time.  Following physical examination of 
the Veteran, the VA examiner opined that the Veteran was 
disabled due to his bipolar disorder and alcohol abuse.

In his March 2006 letter, Dr. Fisher stated that the Veteran 
"has been disabled for at least 25 years."  Dr. Fisher also 
stated that the Veteran "probably has been unemployable 
since the 70's-officially since '82."

As noted elsewhere, the Veteran's representative filed an 
informal claim of entitlement to a TDIU in a memorandum date-
stamped as received by the RO on May 18, 2006.  The Veteran's 
completed VA Form 21-8940 was dated on August 28, 2006, and 
date-stamped as received by the RO on September 12, 2006.  
The Veteran noted on this form that his service-connected 
acquired psychiatric disorder (which he characterized as 
bipolar disorder) had affected his full-time employment in 
August 1982 and he had become too disabled to work at that 
time.  He had not tried to obtain employment since he became 
too disabled to work.  

As also noted in the Introduction, in a rating decision 
issued in November 2006, the RO assigned a 70 percent rating 
for acquired psychiatric disorder, effective May 18, 2006, 
and also granted entitlement to a TDIU effective May 18, 
2006.  In the narrative for this rating decision, the RO 
determined that May 18, 2006, was the date when VA received 
the Veteran's claim for a TDIU.

The next relevant correspondence occurred when the Veteran's 
representative submitted a "Motion for Reconsideration" 
dated on February 26, 2007, and date-stamped as received by 
the RO on February 28, 2007.  An RO employee wrote in a 
handwritten note on this motion that all of the enclosures 
attached to it were duplicates of evidence previously 
considered.  Because the motion contained argument on the 
appropriate effective date for the grant of a TDIU, the RO 
interpreted it as a notice of disagreement with the effective 
date assigned for the Veteran's TDIU.

In an April 3, 2007, letter, to the RO, the Veteran's 
representative contended that the appropriate effective date 
for the Veteran's TDIU should be March 1998.  

The Board finds that the preponderance of the evidence is 
against assigning an effective date earlier than May 18, 
2006, for the award of a TDIU.  The Veteran's representative 
has contended strenuously that the Veteran is entitled to an 
effective date of March 16, 1998, for a TDIU because that was 
the date the RO granted service connection for acquired 
psychiatric disorder and assigned a 50 percent rating.  The 
Board notes, however, that the Veteran's combined disability 
evaluation for compensation was 50 percent effective 
March 16, 1998; thus, the Veteran is not entitled to a TDIU 
on that date.  See 38 C.F.R. § 4.16(a).  Although the Veteran 
reported on his VA Form 21-8940 that his service-connected 
acquired psychiatric disorder had prevented him from securing 
or following any substantially gainful occupation as of 
August 1982, he was not entitled to a TDIU based on his 
combined disability rating for compensation prior to May 18, 
2006.  Despite the Veteran's assertions that he was totally 
disabled by his service-connected acquired psychiatric 
disorder at least as of August 1982, there is no evidence 
that he filed a formal or informal TDIU claim prior to 
May 15, 2006, when his informal TDIU claim was date-stamped 
as received by the RO.  The RO appropriately treated the 
Veteran's informal TDIU claim as a claim for a higher initial 
rating for acquired psychiatric disorder.  See Hurd, 13 Vet. 
App. at 449, and Norris, 12 Vet. App. at 413.  As noted 
elsewhere, the RO assigned a higher 70 percent rating for 
acquired psychiatric disorder effective May 18, 2006.  

The Board acknowledges that the Veteran has been unable to 
maintain his prior employment as a general practitioner due 
to his repeated inpatient hospitalizations for treatment of 
service-connected acquired psychiatric disorder.  As the VA 
examiner noted in July 2002, however, the Veteran also is 
disabled due to alcohol abuse.  Further, the Veteran first 
became eligible for TDIU on May 18, 2006, the date that a 
70 percent rating was assigned for his service-connected 
acquired psychiatric disorder.  Thus, this is the earliest 
factually ascertainable date that the Veteran was entitled to 
TDIU.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  
Absent medical or other evidence showing that the Veteran was 
unable to secure or follow any substantially gainful 
occupation solely as a result of his service-connected 
acquired psychiatric disorder prior to May 18, 2006, the 
claim of entitlement to an earlier effective date than 
May 18, 2006, for an award of TDIU must be denied.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating greater than 50 percent 
prior to May 19, 2006, and greater than 70 percent from May 
18 to September 29, 2006, for an acquired psychiatric 
disorder, is denied.

Entitlement to an initial rating of 100 percent for an 
acquired psychiatric disorder is granted, effective 
September 30, 2006, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date earlier than May 19, 2006, 
for an award of a TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


